UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7193


JOSEPH J. CAMPBELL,

                Petitioner - Appellant,

          v.

STATE OF SOUTH CAROLINA,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Richard Mark Gergel, District Judge.
(1:10-cv-00973-RMG)


Submitted:   December 15, 2011            Decided:   December 20, 2011


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph J. Campbell, Appellant Pro Se.     Donald John Zelenka,
Deputy Assistant Attorney General, Brendan McDonald, OFFICE OF
THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Joseph     J.    Campbell     seeks      to    appeal       the     district

court’s    order    accepting      the     recommendation         of    the     magistrate

judge and dismissing as untimely his 28 U.S.C. § 2254 (2006)

petition.      The order is not appealable unless a circuit justice

or    judge   issues     a    certificate       of   appealability.             28   U.S.C.

§ 2253(c)(1)(A) (2006).           A certificate of appealability will not

issue     absent    “a       substantial     showing        of    the    denial      of   a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating         that   reasonable        jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see Miller-El      v.    Cockrell,       537    U.S.       322,   336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                             Slack,

529 U.S. at 484-85.            We have independently reviewed the record

and conclude that Campbell has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                            2
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3